This case is in all essentials identical to the case of SanPedro etc. Railway Co. v. Hamilton, (No. 2539), 161 Cal. 610, [119 P. 1073]. The plaintiff is the same in both cases, the leasehold estate of the plaintiff is the same, and covers the same land. The defendant's right of possession is the same as that asserted by the Hamiltons, and finally, all of the legal questions involved and discussed are identical with those in the above mentioned case.
The judgment and order appealed from are, therefore, affirmed.